PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 15/956,894
Filing Date: April 19, 2018
Appellant(s): Nobuaki AIZAWA et al.


__________________
Kien T. Le
For Appellant


EXAMINER'S ANSWER

The present application is being examined under the under the first inventor to file provisions of the AIA .

This is in response to the appeal brief filed 28 April 2022 appealing from the Office action mailed on 8 December 2021.


(1)	Grounds of Rejection to be Reviewed on Appeal

      
            Every ground of rejection set forth in the Office action dated 12/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”.

(2) The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-15, 22-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A1, hereinafter referred to as MAKINO).

As to claim 12, SATO teaches a machined surface quality evaluation device configured to determine-a result of evaluation on machined surface quality of a workpiece by an observer of a plurality of observers, based on an inspection result on the machined surface quality of the workpiece from an inspection device (paragraphs [0010]-[0011]…provide a shape evaluation method and a shape evaluation device capable of evaluating the quality of a surface of an object visually felt by a person; [0016] ), the machined surface quality evaluation device comprising: 
a machine learning device configured to learn the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers which corresponds to the inspection result from the inspection device, wherein the plurality of observers is human beings, and the inspection device is a machined surface analyzer or an optical reflectance measuring equipment  (paragraphs [0010]-[0011]…provide a shape evaluation method and a shape evaluation device capable of evaluating the quality of a surface of an object visually felt by a person; [0016], [0071], [0073]- [0076]… persons…; and [0129]…evaluation of a shape of a product which is to be evaluated through vision of a person), the machine learning device comprising: 
at least one processor ([0108] computer includes a processor) configured to execute: 
    observing a numerical evaluation item of a surface texture, which is the inspection result on the machined surface quality of the workpiece from the inspection device, and identification data representing the observer of the plurality of observers, as a state variable (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; wherein using the broadest reasonable interpretation, Examiner interprets the data observed(specified) by the observer in [0071] and [0095] as the “the identification data….”; [0104]… the average value of the measurement results of multiple observers is adopted as the determination value…); and
allowing the observer of the plurality of observers being the human being to determine the result of evaluation on the machined surface quality of the workpiece, based on the inspection result on the machined surface quality of the workpiece from the inspection device (Sato teaches allowing the observer to determine the result of the evaluation in paragraph [0107]; inspection result corresponds to image taken by inspection device/camera used as input to the classifier in Samtaş).
But SATO fails to explicitly teach:
a neural network; and
acquiring label data indicating the result of the evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers; and the inspection device is a machined surface analyzer or an optical reflectance measuring equipment.
However, Samtaş, in combination with SATO, teaches:
a neural network (page 357, Fig. 6); 
     acquiring label data indicating the result of the evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers (Abstract…obtained images were converted into
binary images, and the images were used as input data to train network using the MATLAB neural network toolbox… wherein using the broadest reasonable interpretation, Examiner interprets the “ input data to train network” as label data; page 355, right column, second paragraph…used the ANNs for the surface roughness measurement based on binary digitised images from a digital microscope on the face-milled surfaces of carbon steel and aluminum alloy…; Fig.10); and the inspection device is a machined surface analyzer or an optical reflectance measuring equipment (page 355…optical technique for measuring surface roughness using image analysis of speckle pattern images… an optical technique including statistical properties of binary image method [18,30] to detect surface roughness values. This technique used the ANNs for the surface roughness measurement…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of SATO to add an imagery evaluation as taught by Samtaş above.  The modification would have been obvious because one of ordinary skill would be motivated to use optic systems as alternatives to these devices to avoid the unwanted processes that damage the surface, as suggested by Samtaş (Abstract).
However, SATO and Samtaş fail to explicitly learning the state variable and the label data in a manner such that the state variable and the label data are correlated to each other.
Aoyama, in combination with SATO and Samtaş, teaches learning the state variable and the label data in a manner such that the state variable and the label data are correlated to each other (paragraphs [0027], state variable ... [0031] neural network ... [0132] ... the learning data are in a correlated relation ... [0073], Fig. 4, learning unit 4, [00426], [0456] ... correlation between the input data for each frame and the output data; [0490] ...correlated input label and output label to the weight updating…);
to obtain a model that represents a correlation between the inspection result on the machined surf ace quality of the workpiece from the inspection device and the label data indicating the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers (paragraphs [0343]-[0344]…weight an input/output relation model serving as a forward model…correlating the input data…; [0403] and [0426]…the correlated input label and output label…; 
[0456] ... correlation between the input data for each frame and the output data; [0490] ... correlated input label and output label to the weight updating; Examiner notes, using the broadest reasonable interpretation, the neural network of Samtaş modified by the teaching of Aoyama is the model representing the correlation); and 
outputting the result of the evaluation on the machined surf ace quality of the workpiece by the observer of the plurality of observers that has been determined based on the model (paragraphs [0403] and [0426]…the correlated input label and output label…; 
[0456] ... correlation between the input data for each frame and the output data; [0490] ... correlated input label and output label to the weight updating the output of the neural network disclosed in Samtaş (Samtaş, page 357, Fig. 6),  modified by Ayoama’s teaching teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO and Samtaş to add correlated data to the combination system of SATO and Samtaş as taught by Aoyama above. The modification would have been obvious because one of ordinary skill would be motivated to have the learning data stored in the learning data storage unit are in a correlated relation to improve the leaning and the network training, as suggested by Aoyama ([0050] and [0132]).
However, SATO, Samtaş, and Aoyama fail to teach producing an evaluation index based on the learning, wherein the evaluation index is used to determine whether a workpiece is a conforming workpiece.
ODA teaches producing an evaluation index based on the learning, wherein the evaluation index is used to determine whether a workpiece is a conforming workpiece (see paragraphs [0003]…observed during a visual inspection by an observer or gritty-texture sensed by an observer when he touched the surfaces with his finger…capturing the reflected image by an image pick up, and measuring the image data by a computer…; [0019]…evaluated based on criteria how it is actually sensed by human (observer) eyes (visual perception) and fingers (tactile perception), enabling objective evaluation based on the human sense, as well as production of workpieces, which are evaluated good by the human sense and accomplishes higher customer satisfaction, wherein using the broadest reasonable interpretation (BRI), Examiner interprets the “evaluated good by the human sense” as the evaluation index).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, and Aoyama to add an evaluation index as taught by ODA above.  The modification would have been obvious because one of ordinary skill would be motivated to the combination system of SATO, Samtaş, and Aoyama to use evaluating criteria based on the characteristics of human sense, as suggested by ODA (see paragraph [0010]).
However, SATO, Samtaş, Aoyama and ODA fail to explicitly teach wherein said at least one processor is configured to execute learning the state variable and 2Application No.: 15/956,894 the label data in the manner such that the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers.
MAKINO teaches wherein said at least one processor is configured to execute learning the state variable and 2Application No.: 15/956,894 the label data in the manner such that the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers (see paragraphs  [0035]-[0036]…inspector detectors; [0098]-[0100] ... Inspection data such as measured value, pass/fail judgment result, date of measurement, and inspection state (temperature humidity, differential voltage LiE described below, etc.) are correlated with lot, production number, history, or other information identifying each test object M and stored in the evaluation apparatus 30 judgment means ... ; [0132] ... the measurement value starts to rise from the output value En2 observed when the test object M is placed, as shown in FIG. 6(8), wherein using the broadest reasonable interpretation, Examiner interprets the output value En2 observed when the test object M is placed to include each of the plurality of observers (inspector detectors)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama and Suh to add a correlated inspection result on the machined surface quality as taught by MAKINO above. The modification would have been obvious because one of ordinary
skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama and Suh to have a test of the surface treatment state of test object M that can be performed easily and with high accuracy, as suggested by MAKINO (see paragraph [0100]).

As to claim 14, SATO teaches a processor but fails to explicitly teach, “calculate the state variable and the label data in a multi-layer structure.”  However, Samtaş teaches “calculate the state variable and the label data in a multi-layer structure” (page 355, right column, second paragraph…used the ANNs for the surface roughness measurement based on binary digitised images…; page 357, Fig. 6 Neural network structure for the processed images).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of SATO to add a multi-layer structure as taught by Samtaş above.  The modification would have been obvious because one of ordinary skill would be motivated to use optic systems as alternatives to these devices to avoid the unwanted processes that damage the surface, as suggested by Samtaş (Abstract).

As to claim 15, SATO teaches wherein at least one processor configured to output the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined based on a result of the
learning (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; [01044]… the average value of the measurement results of multiple observers is adopted as the determination value… ).

As to claim 22, SATO teaches a machined surface quality evaluation device configured to determine a result of evaluation on machined surface quality of a workpiece by an observer of a plurality of observers, based on an inspection result on the machined surface quality of the workpiece from an inspection device (paragraphs [0010]-[0011]…provide a shape evaluation method and a shape evaluation device capable of evaluating the quality of a surface of an object visually felt by a person; [0016] ), the machined surface quality evaluation device comprising: 
            the state variable including a numerical evaluation item of a surface texture, which is the inspection result on the machined surface quality of the workpiece from the inspection device and the state variable further including identification data representing the observer of the plurality of observers, wherein the plurality of observers is human beings (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; [01044]… the average value of the measurement results of multiple observers is adopted as the determination value… ), 
at least one processor ([0108] computer includes a processor) configured to execute:
            outputting the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined based on the model (paragraphs [0042], [0120] and [0125]…evaluation result that is output by the output part 19). 4Application No.: 15/956,894
However, SATO fails to explicitly teach:     
a neural network; 
the label data indicating the result of the evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers.
Samtaş, in combination with SATO, teaches:
a neural network (page 357, Fig. 6);  
the label data indicating the result of the evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers (Abstract…obtained images were converted into binary images, and the images were used as input data to train network using the MATLAB neural network toolbox…; page 355, right column, second paragraph…used the ANNs for the surface roughness measurement based on binary digitised images from a digital microscope on the face-milled surfaces of carbon steel and aluminum alloy…; Fig.10).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of SATO to add an imagery evaluation as taught by Samtaş above.  The modification would have been obvious because one of ordinary skill would be motivated to use optic systems as alternatives to these devices to avoid the unwanted processes that damage the surface, as suggested by Samtaş (Abstract).
However, SATO and Samtaş fail to explicitly:
a model that represents a correlation between a state variable and label data, 
Aoyama teaches a model that represents a correlation between a state variable and label data (paragraphs [0027], state variable ... [0031] neural network ... [0132] ... the learning data are in a correlated relation ... [0073], Fig. 4, learning unit 4, [00426], [456] ... correlation between the input data for each frame and the output data; [0490] ... correlated input label and output label to the weight updating).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO and Samtaş to add correlated data to the combination system of SATO and Samtaş as taught by Aoyama above. The modification would have been obvious because one of ordinary skill would be motivated to have the learning data stored in the learning data storage unit are in a correlated relation to improve the leaning and the network training, as suggested by Aoyama ([0050] and [0132]).
However, SATO, Samtaş, and Aoyama fail to explicitly teach:
            producing an evaluation index based on the model, wherein the evaluation index is used to determine whether a workpiece is a conforming workpiece.
ODA teaches producing an evaluation index based on the learning, wherein the evaluation index is used to determine whether a workpiece is a conforming workpiece (see paragraphs [0003]…observed during a visual inspection by an observer or gritty-texture sensed by an observer when he touched the surfaces with his finger…capturing the reflected image by an image pick up, and measuring the image data by a computer…; [0019]…evaluated based on criteria how it is actually sensed by human (observer) eyes (visual perception) and fingers (tactile perception), enabling objective evaluation based on the human sense, as well as production of workpieces, which are evaluated good by the human sense and accomplishes higher customer satisfaction, wherein using the broadest reasonable interpretation (BRI), Examiner interprets the “evaluated good by the human sense” as the evaluation index).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, and Aoyama to add an evaluation index as taught by ODA above.  The modification would have been obvious because one of ordinary skill would be motivated to the combination system of SATO, Samtaş, and Aoyama to use evaluating criteria based on the characteristics of human sense, as suggested by ODA (see paragraph [0010]).
However, SATO, Samtaş, Aoyama and ODA fail to explicitly teach wherein the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers.  
MAKINO teaches wherein the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers (see paragraphs  [0035]-[0036]…inspector detectors; [0098]-[0100] ... Inspection data such as measured value, pass/fail judgment result, date of measurement, and inspection state (temperature humidity, differential voltage LiE described below, etc.) are correlated with lot, production number, history, or other information identifying each test object M and stored in the evaluation apparatus 30 judgment means ... ; [0132] ... the measurement value starts to rise from the output value En2 observed when the test object M is placed, as shown in FIG. 6(8), wherein using the broadest reasonable interpretation, Examiner interprets the output value En2 observed when the test object M is placed to include each of the plurality of observers).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama and Suh to add a correlated inspection result on the machined surface quality as taught by MAKINO above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama and Suh to have a test of the surface treatment state of test object M that can be performed easily and with high accuracy, as suggested by MAKINO (see paragraph [0100]).

As to claim 23, which incorporate the rejection of claim 12, MAKINO teaches wherein said at least one processor is configured to learn independently a correlation between the inspection result on the machined surface quality of the workpiece from the inspection device and the result of the evaluation on the machined surface quality of the workpiece by said each of the plurality of observers
(see paragraphs  [0035]-[0036]…inspector detectors; [0098]-[0100] ... Inspection data such as measured value, pass/fail judgment result, date of measurement, and inspection state (temperature humidity, differential voltage LiE described below, etc.) are correlated with lot, production number, history, or other information identifying each test object M and stored in the evaluation apparatus 30 judgment means ... ; [0132] ... the measurement value starts to rise from the output value En2 observed when the test object M is placed, as shown in FIG. 6(8), wherein using the broadest reasonable interpretation, Examiner interprets the output value En2 observed when the test object M is placed to include each of the plurality of observers (inspector detectors)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama and Suh to add a correlated inspection result on the machined surface quality as taught by MAKINO above. The modification would have been obvious because one of ordinary
skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama and Suh to have a test of the surface treatment state of test object M that can be performed easily and with high accuracy, as suggested by MAKINO (see paragraph [0100]).

As to claim 26, which incorporates the rejection of claim 12, SATO teaches wherein the at least one processor is configured to execute:
observing the state variable including
        i. the numerical evaluation item of the surface texture, which is the
inspection result on the machined surface quality of the workpiece from the inspection device, and
        ii. the identification data identifying the observer of the plurality of
observers (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; wherein using the broadest reasonable interpretation, Examiner interprets the data observed(specified ) by the observer in [0071] and [0095] as the “the identification data….” ; [0104]… the average value of the measurement results of multiple observers is adopted as the determination value… ). 

As to claim 27, which incorporates the rejection of claim 22, SATO teaches wherein the identification data identifies the observer of the plurality of observers  (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; wherein using the broadest reasonable interpretation, Examiner interprets the data observed(specified) by the observer in [0071] and [0095] as the “the identification data….” ; [0104]… the average value of the measurement results of multiple observers is adopted as the determination value… ). 
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A 1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A 1, hereinafter referred to as MAKINO), and Rosenthal et al. (US 2010/0132910 A1, hereinafter referred to as Rosenthal).

As to claim 17, SATO, Samtaş, Aoyama, ODA, and MAKINO fail to explicitly teach wherein the inspection result on the machined surface quality of the workpiece is a value acquired with use of at least one of a surface roughness Sa, maximum height Sv, surface texture aspect ratio Str-, kurtosis Sku, Ssk, developed interfacial area ratio Sdr, light reflectance, and an image feature of the workpiece.
However, Rosenthal teaches wherein the inspection result on the machined surface quality of the workpiece is a value acquired with use of at least one of a surface roughness Sa, maximum height Sv, surface texture aspect ratio Str-, kurtosis Sku, Ssk, developed interfacial area ratio Sdr, light reflectance, and an image feature of the workpiece (see paragraphs [0028]-[0029], wherein using the broadest reasonable interpretation, Examiner interprets the use of camera 104 in Fig. 4 to detect defects to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to add an inspection result, as taught by Rosenthal above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to an improved evaluation of defects on the preliminary product with the result that only those defects which are disadvantageous for the finished product need be eliminated, as suggested by Rosenthal ([0029]).

As to claim 18, SATO teaches wherein the inspection device is configured to carry out a predetermined operation for determination on the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers, with use of the at least one processor  (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; [01044]… the average value of the measurement results of multiple observers is adopted as the determination value… ).

As to claim 19, SATO teaches wherein the predetermined operation for the determination is carried out automatically or in response to a request from an operator
(paragraphs [0122]-[0123]…machine tool 60 can automatically process workpiece based on control parameter 62 and input numerical value data 54.).

As to claim 20, SATO teaches wherein the machined surface quality evaluation device is configured as a portion of the inspection device (see paragraph [0094]...observer can visually recognize the ridgeline 36 in a portion where the normal direction change rate is high…).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A 1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A 1, hereinafter referred to as MAKINO), and Statsoft ("Neural Network," hereinafter referred to as Statsoft).

As to claim 13, SATO teaches calculating an error between the model for determination on the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers from the state variable (paragraphs [0073] ... observers; [0074] ... person who observes ... ; [0099] ... the error in the normal direction change rate of the target object is larger than the human-visible normal direction change rate, a person can recognize that the evaluation target shape is different from the design shape ... ; [0111 ] ... result obtained when a person observes a test object, wherein using the broadest reasonable, Examiner interprets the person as the observer), and
a correlation characteristic identified from teacher data prepared in advance (paragraphs [0010]-0012], wherein using the broadest reasonable interpretation, Examiner interprets ... "evaluation target shape, a visible error detection step of detecting a visible shape error from the calculated shape error on the basis of the shape error calculated in the shape error calculation step and visual characteristic data defined in advance, and a step of identifying a position where a visible shape error occurs ... " to teach the limitation ... ).
However, SATO, Samtaş, Aoyama, ODA, and MAKINO fail to explicitly teach updating the correlation model so as to reduce the error.
However, Statsoft teaches updating the model so as to reduce the error (see pages 9-10, section Training Multilayer Perceptrons ... wherein automatically adjusting the weights and thresholds in order to minimize (.i.e. reduce) this error and fitting the model represented by the network to the training data available teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to reduce the error as taught by Statsoft above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to add an error calculation unit to minimize the prediction error made by the network and improve the accuracy of the correlation model, as suggested by Statsoft (see pages 9-10).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A 1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A 1, hereinafter referred to as MAKINO), and Hosek et al. (US 2011 /0173496 A 1, hereinafter referred to as Hosek).

As to claim 16, SATO, Samtaş, Aoyama, ODA, and MAKINO fail to explicitly teach wherein the at least one processor is further configured to output a warning when the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined by the at least one processor exceeds a preset threshold.However teaches wherein the at least one processor is further configured to output a warning when the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined by the at least one processor exceeds a preset threshold (see paragraphs [0237] .... [0321] ... a warning is recorded if the number of missed counts exceeds a threshold level; [0204] ... observers ...; [0349] ... If the threshold is exceeded, the reasoning layer reports a problem with that component).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to have to report a warning if the threshold level is exceeded as taught by Hosek above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to have a fault-diagnostic capability of the system that is expected to improve the responsiveness, quality and cost of service, when a failure occurs, thus providing an improved system for monitoring conditions and diagnosing faults, as suggested by Hosek (see paragraphs [0021] and [0518]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A 1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A 1, hereinafter referred to as MAKINO), and OOSTENDORP et al. (US 2013/0229511 A1, hereinafter referred to as OOSTENDORP).

As to claim 21, SATO, Samtaş, Aoyama, ODA, and MAKINO fail to explicitly teach wherein the machined surface quality evaluation device is configured as a portion of a management device that manages a plurality of the inspection devices through a network.
However, OOSTENDORP teaches wherein the machined surface quality evaluation device is configured as a portion of a management device that manages a plurality of the inspection devices through a network (see paragraphs [0013]-[0014] ... analyze the received digital image using a second machine-vision algorithm to compute the second measurement of the product, and transmit the second measurement to the remote terminal for display to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to manage a plurality of the inspection devices through a network as taught by OOSTENDORP above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to improve the effectiveness of a quality inspection system, as suggested by OOSTENDORP (see paragraphs [0006] and [0122]).

(3)  Response to Arguments

Appellant Arguments filed in the Appeal Brief on 28 April 2022 are not persuasive.	

Appellant argues: 
Below are specific arguments presented in the Brief and examiner’s response:

35 U.S.C. § 103 Rejections

Claim 12
Argument 1
Appellant appears to assert that Sato does not teach or suggest “a numerical evaluation item of a surface texture, which is the inspection result on the machined surface quality of the workpiece from the inspection device,” as recited in claim 12 (Appeal Brief - Page 11- End of first paragraph).

Examiner's response:
Examiner respectfully disagrees.  Sato does teach a shape evaluation device evaluating a shape on a surface of a target object, a shape error calculation part calculating a shape error on the basis of the design shape and the evaluation target shape, a visible error detection part detecting a visible shape error from the calculated shape error on the basis of the shape error calculated by the shape error calculation part and visual characteristic data defined in advance, and a position identifying part identifying the position where the visible shape error occurs ( [0010]-[0012], [0016]-[0019] and [0034]-[0035]).
Sato does further teach:
[0049] The shape evaluation device 10 includes an output part 19. A device configured to convey an evaluation result to a worker may be employed as the output part 19.
[0072] FIG. 7 represents an evaluation result when the first test object 31 is observed from the distance of 25 cm with a brightness in an ordinary office.   The visual resolution varies depending on the observer. In the example as illustrated in FIG. 7, the average of the visual resolution is 0.27 mm, and the viewing angle is 0.07 degrees. More specifically, when the distance between the streaks 33 is 0.27 mm, this can be determined that many people may not distinguish the pattern of the streaks 33. The spatial frequency of the visibility limitation at this occasion is 1/0.27 [I/mm], and this value is employed as the determination value of the spatial frequency.
[0073] “The average value of multiple observers is adopted as the interval at which the pattern of streaks 33 disappear, but the embodiment is not limited to this, and the result of the observer can be processed statistically. 
[0096] The determination value may be calculated statistically on the basis of the evaluation result of the observers.
[0125] The shape evaluation device 10 determines whether or not a visible shape error is included in the shape of the processing object 61 after machining based on the
design data 52 and the measurement data 64. 
Sato teaches a shape evaluation device that includes a shape error calculation part, a change rate calculation part, and a change rate error calculation part. (Fig. 1, elements 12-14).  Using the broadest reasonable interpretation, Examiner interprets” the shape error calculation part” as “the numerical evaluation of the surface texture” and “the calculated shape error” result as “the numerical value.”
Therefore, Sato does teach “a numerical evaluation item of a surface texture, which is the inspection result on the machined surface quality of the workpiece from the inspection device.”

Argument 2
Appellant appears to assert that the first test object in Sato does not correspond to the identification data representing the observer of the plurality of observers in claim 12 (Appeal Brief – page 13 – first paragraph).  
However, like the first test object in Sato, the second test object in Sato does not represent the observer of the plurality of observers. In other words, the second test object in Sato does not correspond to the identification data representing the observer of the plurality of observers in claim 12 (Appeal Brief – page 14- last paragraph).
. 
Examiner's response:
Examiner respectfully disagrees.  Sato does teach in [0071] and [0094]-[0095], the observer specifying the point where ridgeline 36 as well as the multiple observers can be identified with the point(s) determined with data.   These point(s) determined with data observed(specified) by the observer are interpreted under the broadest reasonable interpretation as the “identification data representing the observer…”  The identification data are the visibility limitations of the normal direction change rates observed by multiple observers. Therefore, Sato does teach “identification data representing the observer of the plurality of observers.

Argument 3
Appellant appears to assert that neither the images taken by the polarize microscope nor the binary images are based on an imagery evaluation by a human being that is the observer of the plurality of observers. Therefore, Gurcan Samtas does not teach or suggest the label data in claim 12.

Examiner's response:
Examiner respectfully disagrees. Samtas does teach the obtained images were converted into binary images, and the images were used as input data to train
network using the MATLAB neural network toolbox (Abstract); wherein using the broadest reasonable interpretation, Examiner interprets the “input data” and their
corresponding annotated labels to train the network as the label data.  Therefore, Samtas does teach the limitation.

Argument 4
Appellant appears to assert that Aoyama, at portions cited by the Examiner to show that the state variable and the label data are correlated to each other, is unrelated to the data observed/specified by the observer in paragraphs [0071] and [0095] of Sato and/or the average value of the measurement results of multiple observers adopted as the determination value in Sato or the converted binary images in Gurcan Samtas. Therefore, Aoyama does not teach or suggest “learning the state variable and the label data in a manner such that the state variable and the label data are correlated to each other,” as recited in claim 12 (Appeal Brief – page 18 – third paragraph).  
Examiner's response:
Examiner respectfully disagrees. Aoyama further teaches: 
a correlation relation between the learning data and the learning data storage unit ([0133]); …correlating the input data, more particularly the time-sequence pattern thereof, with the output data, more particularly the time-sequence pattern thereof, is obtained ([0343]); …supplies the weight updating unit 333 with a label set which is a set of the correlated input label and output label ([0403]);…correlated input label and
output label to the weight updating unit 333 ([0426]).
Using the broadest reasonable interpretation, Examiner interprets” the neural network of Samta§ modified by the teaching of Aoyama as the model representing the correlation.
Therefore, Aoyama, in combination with SATO and Samtas, teaches the limitation.

Argument 5
Appellant appears to assert that the “evaluated good by the human sense” in Oda is not readable on an evaluation index based on the learning and executed by at least one processor as recited in claim 12.
Oda does not teach or suggest that the evaluated good by the human sense is used to determine whether a workpiece is a conforming workpiece. Therefore, Oda does not teach or suggest the recited feature (Appeal Brief – page 18 – first paragraph).  

Examiner's response:
Examiner respectfully disagrees. Oda teaches “a method of evaluating a machined
surface of a workpiece similar to that an observer actually evaluates with human sense, and a controlling apparatus and a machine tool using the evaluating method([0009])” and “the machining surface of a workpiece is evaluated based on criteria how it is actually sensed by human (observer) eyes (visual perception) and fingers (tactile perception), enabling objective evaluation based on the human sense, as well as production of workpieces, which are evaluated good by the human sense and accomplishes higher customer satisfaction ([0019]).  
Using the broadest reasonable interpretation, Examiner interprets” an objective evaluation based on the human sense and an evaluated good based on the human sense. and accomplishes higher customer satisfaction to teach the limitation.”
Therefore, Oda does teach the limitation.

Argument 6
Appellant appears to assert that claim 12 recites “the plurality of observers is human beings.” The inspection detector in Makino is not a human being. The inspection
detector in Makino does not correspond to the observer in claim 12 (Appeal Brief – page 22 – first paragraph).
Makino does not teach or suggest the state variable, which includes the identification data representing the observer of the plurality of observers, wherein the plurality of observers is human beings (Appeal Brief – page 22 – last paragraph).
Aoyama at the portions cited by the Examiner describes the general relationship between input and output for a learning model, and does not describe any correlation between the inspection result and the label data in claim 12. Thus, the combination of Sato, Gurcan Samtas, and Aoyama does not teach or suggest the above-mentioned feature in claim 12 
The Examiner’s combination lacks a reasonable rational to support a conclusion of obviousness. For the foregoing reasons, Aoyama does not teach or suggest the above-mentioned feature in claim 12 (Appeal Brief – page 24 – last two paragraphs).

Examiner's response:
Examiner respectfully disagrees. SATO, not Makino, does teach “the plurality of observers is human beings” ([0071] and [0095].  He further taught that a person recognizes that the evaluation target shape differs from the design shape ([0099]-[0100]). 
Sato does further teach “identification data representing the observer of the plurality of observers. In [0095], The observer specifying the point where ridgeline 36 as well as the multiple observers can be identified with the point(s) determined with data.
Aoyama does further teach: 
a correlation relation between the learning data and the learning data storage unit ([0133]); …correlating the input data, more particularly the time-sequence pattern thereof, with the output data, more particularly the time-sequence pattern thereof, is obtained ([0343]); …supplies the weight updating unit 333 with a label set which is a set of the correlated input label and output label ([0403]);…correlated input label and
output label to the weight updating unit 333 ([0426]).
Using the broadest reasonable interpretation, Examiner interprets the combination of SATO’s human observer and Aoyama’s correlation relation to teach the limitation.
Therefore, the combination of Sato, Gurcan Samtas, and Aoyama does teach the above-mentioned feature in claim 12.
Claim 23
Argument 7
Appellant appears to assert that the plurality of observers is human beings, and the inspection detector in Makino is not a human being. The inspection detector in Makino
does not correspond to each of the plurality of observers in claim 23. The Examiner’s interpretation is unreasonable (Appeal Brief – page 28 – second paragraph).


Examiner's response:
Examiner respectfully disagrees.  SATO, not Makino, does teach “the plurality of observers is human beings” ([0071] and [0095], the observer specifying the point where ridgeline 36 as well as the multiple observers can be identified with the point(s) determined with data.   These point(s) determined with data observed(specified) by the observer are interpreted under the broadest reasonable interpretation as the “identification data representing the observer…” The identification data are the visibility limitations of the normal direction change rates observed by multiple observers.  
He further taught that a person recognizes that the evaluation target shape differs from the design shape ([0099]-[0100]). 
Using the broadest reasonable interpretation, Examiner interprets the combination of SATO’s human observer and Aoyama’s observed output value, [0132], to teach the limitation.  Therefore, the Examiner’s interpretation is reasonable.
Claim 26
Argument 8
Appellant appears to assert that the Examiner’s interpretation data observed (specified)
by the observer as the claimed identification data identifying the observer is wrong on its face. The Examiner’s interpretation of the claimed “identification data identifying the observer’ is unreasonable. The rejection of claim 26 is improper for this additional reason (Appeal Brief – page 29 – second paragraph).

Examiner's response:
Examiner respectfully disagrees.  Sato does teach “identification data representing the observer of the plurality of observers. In [0071] and [0095], the observer specifying the point where ridgeline 36 as well as the multiple observers can be identified with the point(s) determined with data.   These point(s) determined with data observed (specified) by the observer are interpreted under the broadest reasonable interpretation as the “identification data representing the observer.” The identification data are the visibility limitations of the normal direction change rates observed by multiple observers

Claim 22
Argument 9
Appellant assumes that the Examiner interpreted the features in claim 22 similarly to claim 12 (Appeal Brief – page 30 – sentence after second paragraph).
.

Examiner's response:
See claim 12 responses above.

Claim 27
Argument 10
Appellant appears to assert that the Examiner’s interpretation of the claimed “identification data identifies the observer” is unreasonable.  The rejection of claim 27 is improper for this additional reason (Appeal Brief – page 37 – last paragraph).

Examiner's response:
Examiner respectfully disagrees.  In [0071] and [0095], the observer specifying the point where ridgeline 36 as well as the multiple observers can be identified with the point(s) determined with data.   These point(s) determined with data observed(specified) by the observer are interpreted under the broadest reasonable interpretation as the “identification data representing the observer…” The identification data are the visibility limitations of the normal direction change rates observed by multiple observers.  Therefore, the rejection of claim 27 is proper.

  Conclusion
Appellant respectfully requests that the rejection under 35 USC 103(a), as to claims 12, 14, 15, 22, 23, 26, and 27 be reversed (Appeal Brief – page 37 – Conclusion).

Examiner's response:
Examiner respectfully disagrees.  The rejection under 35 USC 103(a), as to claims 12, 14, 15, 22, 23, 26, and 27 is maintained for the reasons set forth above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
               /ABABACAR SECK/                Examiner, Art Unit 2122                                                                                                                                                                                         

Conferees:
/KAKALI CHAKI/           Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                             

                                                                                                                                                                                          
/Jason Cardone/
Primary Examiner
                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.